 In the Matterof LINDERMETUBE COMPANYandFEDERAL LABOR UNIONNo. 22122, (A. F. OF L.)Case No. B-1680.-Decided February19, 1940Brassand Copper Tube Manufacturing Industry-Investigation of Representa-tives:controversy concerning representation of employees : rival unions ; refusalof employer to recognize either as exclusive bargainingagency-Unit Appropri-ate for Collective Bargaining:production and maintenance employees, includingset-up men, furnace operators, and box-makers eligible to membership in bothunions, excluding certain supervisory employees;agreement asto-Representa-lives:eligibility to participate in choice of: pay roll next preceding date ofDirection-ElectionOrderedMr. Harry L. Lodisli,for the Board.Mr. Coleman ClaltertyandMr. E. Wayne Patterson,of Cleveland,Ohio, for the A. F. of L.Mr. Maurice SugarandMr. Jack N. Tucker,of Detroit. Mich., forthe C. I. O.Mr. James P. MillerandMr. Roland A. Baskin,of Cleveland,Ohio, for the Company.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 5, 1939, Federal Labor Union No. 22122, (A. F. of L.),herein' called the A. F. of L., filed with the Regional Director forthe' EighthRegion(Cleveland,Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Linderme Tube Company, Euclid, Ohio, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December 8,1939, the National Labor Relations Board, herein called the Board,'acting -pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series20 N. L. R. B., No. 57.567 568DECISIONSOF NATIONALLABOR RELATIONS BOARD2, ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On January 3, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theA. F. of L., upon United Automobile Workers of America Local 217,C. I. 0., herein called the C. I. 0., a labor organization claiming torepresent employees directly affected by the investigation, and upontheFiremen and Oilers Local Union No. 52, and upon MetalPolishers,Buffers,Platers,Spinners& Helpers InternationalUnion #3.1 Pursuant to the notice, a hearing was held on January11, 1940, at Cleveland, Ohio, before Albert L. Lolim, the Trial Ex-aminer duly designated by the Board.The Board, the Company,the A. F. of L., and the C. I. O. were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions and on.objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 2The Company is an Ohio corporation having its principal office andplace of business in Euclid, Ohio, where, since 1927, it has been en-gaged in the manufacture, sale, and distribution of brass and coppertubing.The principal raw materials used in the process of manu-facture are brass and copper.During the year 1938, approximately70 per cent of the raw materials used in the Company's plant:-wereshipped from outside the State of Ohio, and about 65 per cent of,its finished products were shipped from the Company's plant to points.outside the State of Ohio.During the year 1938 the total amount,of raw-material purchases at said plant was approximately $300,000and the total amount of sales was approximately $500,000.The same.approximate figures are applicable to the Company's business in 1939.At the time of the hearing there were approximately 129 men on theCompany's pay roll.The Company concedes that it is engaged ininterstate commerce within the meaning of the Act.'The two last-named organizations did not appear and the Board's attorney stated atthe hearing that they had advised that they were not interested in the proceeding.2 The findings in this section are based upon a stipulation of facts between the Com-pany, the A. F. of L., the C. I. 0., and counsel for the Board. LINDERMETUBE COMPANYIT.THE ORGANIZATIONS INVOLVED569Federal Labor Union No. 22122 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipproduction and maintenance employees of the Company.InternationalUnion,United AutomobileWorkers of America,Local. 217, is a labor organization affiliated with the Congress ofIndustrial Organizations and admits to membership production andmaintenance employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. O. claimed to represent a majority of the Company's em-ployees and requested recognition as the employees' exclusive bar-gaining agent.The Company refused to grant this request.3 It wasstipulated by all parties at the hearing that the Companyrefusesto recognize either the A. F. of L. or the C. I. O. as the exclusive-bargaining representative of its employees until one or the other ofthem has been certified by the Board as such representative in anappropriate unit.We find that a questionhas arisenconcerning representation ofemployees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe C. I. O. and the A. F. of L. agree that the unit appropriatefor the purposes of collective bargaining should include productionand maintenance employees.The Company took no position on theappropriate-unit issue.The C. I. O. claims, however, that all super-visors should be excluded and the A. F. of L. requests the exclusiononly of supervisors having authority to hire and discharge.Theparties stipulated that the following are supervisors who should beexcluded from the unit:Jack Bernick, Vernon Gibbs, Jokn Slogar,8The record does not disclose the date of either the request or refusal. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrank Kobal, Ray Montero,Jr.,SteveMartin,andFrankPozzan.Since all parties desire their exclusion,theywill be excluded fromthe appropriate unit.With respect toEdwardDlugas,Bernard Prinz, George Komar,Joseph Stasick,BolekWaloszynek,FrankBoehike,andMikeSimkovitch,the parties are not in accord.The C.I.0. desires theirexclusion as supervisors;the A.F. of L.contends that their-work isnot sufficiently supervisory to warrant their exclusion;and the Com-pany maintains a neutral position,but statesthat it hasnever con-sidered these persons to be supervisors.The last named employeesare all paid on an hourly basis and are eligible to membership inboth unions.The Company's factory is composed of six major departments inwhich theseven employees excluded fromthe unit byagreement andthe plant superintendent act as foremen.The persons here soughtto be excluded work in these departments under their supervision.Edward DlugasandBernard Prinzare, set-upmen in the cuttingdepartment under the supervision of Frank Kobal,the foreman-.They alternate on day and night shifts and, when not setting up ma-chines, are engaged in cutting tubes.There is evidence that theytake the orders and redistribute the work.When on the night shift,they are instructedby theforeman before he leaves.They inspectthe work of other employees for defects in material or workihan-ship, but exercise no supervision or control over the men.They haveno authority to hire or discharge and "cannot suggest hiring orfiring."Frank Boelilkeis employed in the forming department ofwhich Roy Montero,Jr., is foreman.He sets up jigs for the men'andworks on the jigs himself.He sometimes instructs new men butdoes not instruct ordinary experienced workers.He alternates onthe night shift with one Poynick and checks the quality of the workbut has no authority to hire or discharge or recommend hiring ordischarge.George Komar, Joseph Stasick,andBolekWaloszynekare thefurnace operators on three consecutive shifts under the supervisorydirection of the plant superintendent, Ray Montero, Sr.Each op-erator works with three other men who defer to his wishes on themore technical aspects of the annealing treatment, such as the degreeof heat necessary for a certain metal.The operators have beentrained in these matters by the Company.The plant superintendentposts his orders on a bulletin board,the operators tell the men atwhat time to put in metal, and help them clean the metal and loadthe furnace.They haveno authority to hire ordischargeand can-not recommend discharge. LINiDER.METUBE COMPANY571-Mike' Simkovitchisa,box-maker in the shipping department.There are two of them thus employed, one cutting, the other nailing.Their foreman is Frank Pozun who provides help, when it is needed.Simkovitch is required to drive a truck approximately 25 per cent ofthe time.He has no authority to give orders and makes no recom-mendations with respect to hiring or discharge.'These persons are all paid on an hourly basis as are the otherproduction and maintenance employees.None has the authority tohire or discharge, nor to make recommendations in that regard.Their duties involve no measure of independent supervisory author-ity and they form an integral part of the production organization.They are, moreover, eligible to membership in both unions.-'We areof the opinion that they should be included in the appropriate unit.We find that all production and maintenance employees of theCompany, including set-up men, furnace operators, and box-makers,but excluding supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining, and that said unit will in-sure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectu-ate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the A. F. of L. claimed to have had, at the. time offiling the petition, 74 members who had paid their initiation fees.The C. I. 0. claimed to represent 75 or 80 employees at.the time that.it requested recognition as the sole representative of. the Company'semployees.We find that the question which has arisen concerningrepresentation can best be resolved by the holding of an election bysecret ballot.We shall direct that such an election be held.The A. F. of L. requests the use of a pay-roll date nearest to thedate of the filing of the petition in this proceeding as determinativeof eligibility to participate in the election.Inasmuch as considerabletime has elapsed since the date of filing the petition and no reasonhas been given for taking a pay roll as of that date, we shall directthe use of a current pay roll.Accordingly, all persons in the ap-propriate unit who were employed by the Company during the pay-roll period next preceding this Direction, including employees whodid not work during such pay-roll period because they were ill or onvacation and employees who were then or have since been temporarilySeeMatter of B. F. Sturtevant CompanyandUnited Electrical and Radio,Workers'Local Industrial Union No.248, 8 N. L. R. B. 835;Matter of Marlin-Rockwell CorporationandLocal No. 838, United Automobile Workers of America,5.N.'L. R.B. 206.Matter ofFriedman Blau Farber CompanyandInternational Ladies' GarmentWorkers' Union,Local No.295,4 N. L. R.B. 151. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaid off, but excluding those who have since quit or been dischargedfor cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Linderme Tube Company, Euclid, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees of the Company, in-cluding set-up men, furnace operators, and box-makers, but exclud-ing supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Linderme Tube Company, Euclid, Ohio, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees ofthe Linderme Tube Company, including set-up men, furnace op-erators, and box-makers, who were employed by the Company dur-ing the pay-roll period next preceding the date of this Direction, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding all personswho have quit or have been discharged for cause since that date, andfurther excluding supervisors, to determine whether they desire to berepresented by Federal Labor Union No. 22122, (A. F. of L.) orUnited Automobile Workers of America, Local 217, C. I. 0., for thepurposes of collective bargaining, or by neither.